May 02, 2008


Mr. Stacy R. Obenhaus
Gardere Wynne Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street
Dallas, TX 75201-4761
Mr. Thomas M. Michel
Griffith, Jay, & Michel LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110

RE:   Case Number:  05-0882
      Court of Appeals Number:  02-04-00052-CV
      Trial Court Number:  236-184813-00

Style:      PERRY HOMES, A JOINT VENTURE, HOME OWNERS MULTIPLE EQUITY,
      INC., AND WARRANTY UNDERWRITERS INSURANCE COMPANY
      v.
      ROBERT E. CULL, AND S. JANE CULL

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Mr. Gary W. Javore |
|   |Mr. M. Scott Norman|
|   |Jr.                |